Title: From Thomas Jefferson to Samuel Huntington, 30 June 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond June 30. 1780.

By Mr. Foster Webb you will receive in part of the requisition of Congress of 1,953,200 Dollars, the following sums, to wit 650,000 Dollars in money, and bills for 780,239 8/9 Dollars, making in the whole 1,430,239 8/9 Dollars. There remains a deficiency of 522,960 1/9 dollars which I hope to be able to send on within four weeks from this time. I should have been very happy to have been enabled to have sent on the whole, in money, and by the day prescribed: but be assured it was absolutely impossible. There is less money than our contracts had authorized us to expect, as you will perceive by comparing the sum sent with that I had mentioned to you in a former letter. This has been occasioned by a breach of contract in those to whom we had sold property to raise the money.
Instead of this they have given us bills, which are sent on, and I hope will be paid so as that no disappointment may happen.
I have the honor to be with the greatest respect Your Excellency’s most obedt. humble servt.,

Th: Jefferson

